Citation Nr: 0821101	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  03-28 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had active duty from June to July 1966.  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal (VA Form 9), received in September 
2003, the veteran checked a box indicating that he desired a 
hearing before a Veterans Law Judge (VLJ) of the Board at the 
RO.  He wrote the word "video" in at the end of the 
sentence.  

In about July 2008, he was notified that a videoconference 
hearing was scheduled for July 24, 2008.  However, by letter, 
received in June 2008, he denied requesting a videoconference 
hearing, and requested that he be afforded a hearing before a 
VLJ at the RO.  

The United States Court of Appeals for Veterans Claims has 
determined that the veteran has a right to request a hearing 
before the issuance of a Board decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Thus, the appellant must 
be scheduled for the next available hearing at the RO before 
a VLJ from the Board in the order that the request have been 
received.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2007).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing before a member of 
the Board at the Houston, Texas, VA RO in 
accordance with 38 C.F.R. § 20.704, in 
the order that the request was received. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



